Title: From Benjamin Franklin to John Ross, 26 April 1778
From: Franklin, Benjamin
To: Ross, John


Sir,
Passy, April 26. 1778
The Multiplicity of Affairs we have lately been engag’d in, together with Mr. Deane’s Departure who used to correspond with you, occasioned a Deficiency in answering your Letters. On looking them over I find some Reflections on the Commissioners as having acted an injurious Part relative to the Papers left by Mr. Thomas Morris. It appears that you have not been well informed, and therefore I would now give you the History of that Transaction.
On the Death of Mr. Morris, it was represented to the Commissioners, that on pretence of some kind of Partnership between him and Mr. Penet, that Gentleman might probably get Possession of the Papers, which would be attended with great Inconvenience in case of any Dispute on a Settlement of the Publick Accounts, and that therefore to prevent this it was necessary Mr. W. Lee the surviving Colleague, should go down and take them into his Custody: but to enable him to do that, an Order from Government here should be obtained, directing the publick Officers in whose hands they regularly were, to deliver them to him; and the Memorial requesting such an Order was brought to Mr. Deane and me ready drawn by Mr. A. Lee, to be signed, which we did without Hesitation; I, for my part, not having the least doubt that on receiving them he would deliver to you those belonging to the Affairs of Willing & Morris. When he return’d, he gave it as the Reason of his not doing so, that you had quarrel’d with him, us’d him rudely, deny’d his Authority to meddle with the Publick Papers and required the whole to be delivered to you; on which he had brought the Trunk containing them up to Paris as he received it, seal’d by two Gentlemen of Credit; and he desired, that, to prevent Reflections or Suspicions, it might be opened and the Papers divided in our Presence. We consented to this; and I went to his House for that purpose, where Mr. Izard attended to verify the Seals of the two Gentlemen that were on the Trunk. But Mr. Deane being hindered from attending by an Accident, the Business was postpon’d. And as I soon after understood by your Letters, that Mr. Lee had had the Papers under his particular Examination several Days before that formal Sealing, of which I therefore did not see the Use; and apprehending some danger of being involv’d in your Quarrel, I refus’d on consideration not [sic] to have any thing to do with the opening and sorting of the Papers. Mr. Lee was about to set out for Germany, and intimated that our not doing this must stop his Journey. To remove this Obstacle, as Mr. Deane was going to America, and Mr. A. Lee might soon go to Spain, I let him know, that if he chose to leave the Trunk seal’d in my Care, to be deliver’d in the same State to him on his Order, I would consent to take it. He accordingly brought it to my House, with a Receipt to that purpose ready written for me to sign. I sign’d it accordingly, and thought that might have been sufficient; but so cautious is he, that least I should deny my hand writing (I suppose this Reason, because I cannot conceive another) he desired four Persons to put their Hands to the Receipt as Witnesses. He has indeed excused this since, by saying that he meant only to have it appear that those Gentlemen being present approv’d of his Delivery of the Trunk to me. This might do for two of them, Mr. Deane and his Brother, who being Commissioners that with me procur’d for him the Power of taking Possession of them, had therefore some Right to give their Approbation; but the two others, Mr. Izard and Mr. Pringle had no Concern in the Affair. Thus you see how the Trunk comes to be in my hands, and yet not in my Disposition. It is said to contain Mr. Morris’s Papers. I know nothing of the Contents; and can know nothing of them, being oblig’d to deliver the Trunk seal’d as I receiv’d it, and I refus’d to take the Key. And apprehending Mr. Lee to be a very artful as well as Disputacious Man, I now wish I had not even consented to receive it.
You see here the innocent Part Mr. Dean and I have had in this Affair. Yet Mr. Lee has reflected upon us in one of his Letters to me, as countenancing you in treating him ill at Nantes; and you affront us as having given him our Sanction for inspecting and carrying off the Papers belonging to the House of Willing and Morris. But nothing is more common than to pass Censures without knowing Facts.
Mr. Wm. Lee in some Conversation express’d his Opinion, that a Power to receive the Papers, ought to come from Mr. Morris’s legal Representative, otherwise he could not deliver them. I mention this for your Information, as I suppose he will deliver them to no other Person. For he is much of a Lawyer, and would do every thing regularly. I am, Sir, Your most humble Servant
BF
Mr. Jn. Ross Esqr.
  Public Letters &c
 
Notation: Letter to Mr Jn Ross April 26. 78 not sent May 19. 78. / Public Letters &c
